Title: [Diary entry: 6 February 1787]
From: Washington, George
To: 

Tuesday 6th. Mercury at 34 in the Morning—50 at Noon and 48 at Night. Last evening & Night being Soft no frost to day—little or no Wind. Clear and exceedingly pleasant. Snow tho’ there was a good deal in the Morning had quite disappeared by Night. Mr. Willm. Craik who came here to dinner yesterday went away after breakfast. I rid to all the Plantations and to Simpsons with my Nephew G. A. Washington to advise him (as he was going to settle a plantation there) abt. his fencing. Sowed  gallons of Timothy Seed mixed in ashes on the Rye in the Neck. Began to put up a New fence through the wood at the Ferry plantation to day—The Dogue run people putting up the rails that wer mauled by them a round frenchs Tobacco grd.—French’s People also fencing and getting New rails. About Sun down Messrs. Bushrod & Corbin Washington came in on their return from Berkeley County.